UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6474 Dreyfus Growth and Income Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 01/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Growth And Income Fund, Inc. January 31, 2010 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary12.1% Autoliv 44,870 a 1,920,885 Best Buy 90,000 3,298,500 Carnival 121,218 4,040,196 Dick's Sporting Goods 80,980 b 1,811,523 Gap 75,870 1,447,600 Home Depot 219,165 6,138,812 Interpublic Group of Cos. 244,810 b 1,581,473 Johnson Controls 167,030 4,648,445 News, Cl. A 611,740 7,714,041 Nordstrom 69,200 a 2,390,168 Omnicom Group 125,490 4,429,797 Staples 261,640 a 6,138,074 Target 88,160 4,519,963 Tiffany & Co. 46,280 a 1,879,431 Time Warner 253,329 a 6,953,881 Consumer Staples11.1% Clorox 73,390 4,342,486 Coca-Cola Enterprises 108,130 2,183,145 Colgate-Palmolive 44,085 3,528,123 CVS Caremark 137,112 4,438,315 Energizer Holdings 51,130 b 2,837,715 Estee Lauder, Cl. A 48,570 2,550,896 Kellogg 33,210 1,807,288 Kraft Foods, Cl. A 129,290 3,576,161 Kroger 89,330 1,914,342 PepsiCo 245,388 14,630,033 Philip Morris International 160,365 7,298,211 Safeway 57,690 1,295,140 SUPERVALU 103,850 1,527,633 Whole Foods Market 67,900 a,b 1,848,238 Energy9.9% Cameron International 37,880 b 1,426,561 Chevron 115,900 8,358,708 ConocoPhillips 201,350 9,664,800 Consol Energy 30,220 1,408,554 Devon Energy 18,680 1,249,879 EOG Resources 20,000 1,808,400 Halliburton 51,630 1,508,112 Hess 20,720 1,197,409 Marathon Oil 95,330 2,841,787 Noble Energy 21,270 1,572,704 Occidental Petroleum 170,750 13,376,555 Southwestern Energy 52,850 b 2,266,208 Transocean 17,010 b 1,441,427 Exchange Traded Funds.1% iShares Russell 1000 Value Index Fund 10,790 Financial12.7% Aflac 22,700 1,099,361 American Express 62,520 2,354,503 Ameriprise Financial 65,630 2,509,691 Bank of America 436,090 6,619,846 BlackRock 10,490 a 2,242,972 Capital One Financial 30,250 1,115,015 Fidelity National Financial, Cl. A 139,650 1,801,485 Franklin Resources 17,990 1,781,550 Goldman Sachs Group 22,873 3,401,673 JPMorgan Chase & Co. 334,475 13,024,456 Marsh & McLennan Cos. 52,310 1,127,804 MetLife 99,620 3,518,578 Morgan Stanley 98,690 2,642,918 People's United Financial 73,940 1,195,610 Prudential Financial 66,210 3,309,838 State Street 42,050 1,803,104 T. Rowe Price Group 73,190 3,631,688 Travelers Cos. 42,230 2,139,794 Wells Fargo & Co. 226,700 6,445,081 Health Care14.5% Abbott Laboratories 75,620 4,003,323 Alexion Pharmaceuticals 47,480 b 2,201,648 AmerisourceBergen 204,390 5,571,671 Amgen 121,720 b 7,118,186 Amylin Pharmaceuticals 79,350 b 1,426,713 Celgene 44,240 b 2,511,947 Covidien 37,951 1,918,803 Gilead Sciences 57,521 b 2,776,539 Hospira 28,760 b 1,456,406 Human Genome Sciences 44,930 b 1,189,297 Johnson & Johnson 36,100 2,269,246 Medco Health Solutions 47,750 b 2,935,670 Mednax 30,340 b 1,725,132 Merck & Co. 315,230 12,035,481 Pfizer 671,582 12,531,720 Shire, ADR 23,360 a 1,392,256 Thermo Fisher Scientific 37,580 b 1,734,317 Universal Health Services, Cl. B 59,930 1,747,559 WellPoint 39,470 b 2,515,028 Zimmer Holdings 25,600 b 1,441,792 Industrial8.8% Caterpillar 67,240 3,512,618 Cummins 40,640 1,835,302 Dover 143,573 6,156,410 Eaton 22,220 1,360,753 Emerson Electric 29,040 1,206,322 General Electric 442,750 7,119,420 Honeywell International 38,880 1,502,323 Norfolk Southern 140,480 6,610,989 Raytheon 23,830 1,249,407 Rockwell Collins 36,510 1,941,967 Tyco International 64,930 b 2,300,470 Union Pacific 47,841 2,894,380 United Technologies 55,380 3,737,042 Waste Management 41,541 a 1,331,389 Information Technology21.6% Agilent Technologies 67,190 b 1,883,336 AOL 63,582 b 1,524,061 Apple 52,247 b 10,037,694 BMC Software 75,410 b 2,913,842 Broadcom, Cl. A 67,526 b 1,804,295 Cisco Systems 526,408 b 11,828,388 Dolby Laboratories, Cl. A 53,450 a,b 2,690,138 EMC 139,220 b 2,320,797 Equinix 13,180 a,b 1,268,311 Google, Cl. A 14,896 b 7,886,240 Hewlett-Packard 219,940 10,352,576 Informatica 102,670 a,b 2,432,252 KLA-Tencor 52,220 a 1,472,604 Microsoft 602,799 16,986,876 Oracle 282,700 6,519,062 QUALCOMM 94,890 3,718,739 Salesforce.com 36,560 b 2,323,388 Sybase 62,380 b 2,536,995 Teradata 79,280 b 2,217,462 Texas Instruments 47,500 1,068,750 Tyco Electronics 122,880 3,057,254 VMware, Cl. A 55,050 b 2,499,820 Western Union 264,790 4,909,207 Materials3.8% Air Products & Chemicals 12,980 985,961 Albemarle 50,080 a 1,788,858 Alcoa 179,350 2,283,126 Celanese, Ser. A 83,510 2,430,141 CF Industries Holdings 29,710 2,758,871 Dow Chemical 111,490 3,020,264 Freeport-McMoRan Copper & Gold 34,582 2,306,274 Packaging Corp. of America 133,290 a 2,937,712 Telecommunication Services2.3% AT & T 280,780 7,120,581 Vodafone Group, ADR 138,120 2,964,055 Windstream 117,843 1,214,961 Utilities2.0% Entergy 52,170 3,981,093 Exelon 26,460 1,207,105 NRG Energy 39,150 b 943,907 Questar 87,230 3,618,300 Total Common Stocks (cost $432,363,310) Preferred Stocks.2% Financial Bank of America (Convertible) (cost $925,800) 61,720 b Other Investment2.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,555,000) 9,555,000 c Investment of Cash Collateral for Securities Loaned3.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $17,111,340) 17,111,340 c Total Investments (cost $459,955,450) 104.6% Liabilities, Less Cash and Receivables (4.6%) Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At January 31, 2010, the total market value of the fund's securities on loan is $16,660,791 and the total market value of the collateral held by the fund is $17,111,340. b Non-income producing security. c Investment in affiliated money market mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $459,955,450. Net unrealized appreciation on investments was $47,896,028 of which $56,303,358 related to appreciated investment securities and $8,407,330 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 474,306,184 - - Equity Securities - Foreign+ 6,277,196 - - Mutual Funds/Exchange Traded 27,268,098 - - Funds + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Growth and Income Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 By: /s/ James Windels James Windels Treasurer Date: March 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
